Citation Nr: 1744207	
Decision Date: 10/04/17    Archive Date: 10/13/17

DOCKET NO.  13-04 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUES

1.  Entitlement to service connection for a right ankle disability.

2.  Entitlement to retroactive dependency allowance for the period December 1, 2008, to December 1, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from July 1986 to November 1986 and from June 1987 to September 1992.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from November 2010 and April 2014 decisions of the Department of Veteran Affairs (VA) Regional Office (RO) in Waco, Texas.

The Board notes the January 2013 statement of the case additionally included claims of entitlement to compensable evaluations for service-connected right fifth metatarsal fracture and postoperative scars of the bilateral great toes.  The Veteran indicated in his February 2013 substantive appeal that he was no longer appealing these issues; consequently, the Board does not have jurisdiction over these matters.

The Veteran presented testimony before the Board in May 2017; a transcript has been associated with the electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Appellate consideration is being deferred and this case remanded for action as described below.

The Veteran was notified in November 2009 that his change in dependency for his disability pension was received on December 1, 2008.  The Veteran was additionally notified that he was entitled to both disability pension and 50 percent service-connected compensation and that under VA law he could not receive both benefits at the same time.  It was determined that the 50 percent service-connected compensation was the greater benefit and switched him to that benefit effective December 1, 2006; however, he was notified that he could elect to receive either benefit program at any time.  In December 2009, the Veteran accepted the 50 percent compensation but indicated that his son [redacted] was dropped from his award as of December 2008 and not added back until December 2009.  He requested that his payment amount be adjusted to credit his account as needed.  In November 2010, the Veteran was notified that no back pay and/or retroactive payment was due the Veteran because had been continued to be paid for [redacted] despite there being a conflict with his son's date of birth.  The RO indicated that he was paid as a veteran with two dependents during the applicable time period.     

In his November 2010 notice of disagreement, the Veteran indicated there was a discrepancy in the birthdates of his dependents and it appeared that at one time his son [redacted] was taken off his award.  He pointed to letters he received dated November 27, 2006, and December 1, 2008, indicating that one child was to be removed from his award December 1, 2008, and the other May 23, 2010, which he pointed were incorrect birthdays.  He requested an audit of his payment account to show the amount paid and how many dependents were included in the award. 
 
In February 2011, the Veteran was sent an audit showing how much he was paid each month from December 2004 to February 2011; but the audit did not include the breakdown of the amount for the Veteran and number of dependents.  The matter must be remanded to obtain a proper audit detailing the actual amount of benefits paid each month and the breakdown of the amount for the Veteran and the number of dependents, including when the children were added and removed from the award.  

The Board additionally finds the November 2013 VA ankle examination and January 2014 addendum opinion are inadequate for the purpose of determining service connection for right ankle disability.  When VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The January 2014 addendum opinion did not provide sufficient rationale for the opinion expressed with regard to the issue of etiology of the right ankle disability.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that a medical opinion must be supported with an analysis); Nieves-Rodriguez, 22 Vet. App. 295, 301(2008) (noting that "[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion . . . that contributes probative value to a medical opinion").  Notably, the examiner simply stated that the Veteran's current right ankle degenerative changes were more likely associated with aging and based on the available medical documentation the examiner was unable to comment further without resorting to mere speculation.  The examiner failed to address the specific service treatment records showing right ankle treatment and failed to address the Veteran's complaints of continued problems with his right ankle since service.  Additionally, the VA examiner did not address the matter of secondary causation, i.e. whether the current right ankle disability is proximately due to, the result of, or aggravated by his service-connected right fifth toe fracture, hallux valgus and/or bunionectomy scars. 

Given the inadequacies in the VA examination and opinion, a remand is warranted in order to provide the Veteran with an additional VA examination that addresses the questions delineated below. 

The RO should ensure that all due process requirements are met.  The RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the issues on appeal.  38 U.S.C.A. § 5103A (b).

Accordingly, the case is REMANDED for the following action:

1.  Prepare an audit of the Veteran's VA disability pension and service-connected benefits.  (a) The audit must explain the amount paid each month for the applicable time period December 1, 2008, to December 1, 2009.  (b) The audit must contain the amounts paid to the Veteran during the applicable time period and the amounts paid for dependents, including the number of dependents for each month.  (c) The audit must also include the date each dependent was added to the award and removed from the award.  (d) The Veteran must be provided a written copy of the detailed audit.  

2.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of the claimed right ankle disability.   All indicated tests or studies must be completed.  The examiner should describe all findings in detail.  Explanatory rationale must be provided for all opinions expressed.  If the requested opinions cannot be made without resorting to mere speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resorting to mere speculation.  

** In answering these questions, the examiner is informed that the Veteran is competent to report certain events having occurred during his service and is equally competent to report on symptoms experienced and treatment provided both during and since his service because this is based on his firsthand knowledge.  

** The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

a) Please state whether it is as least likely as not the Veteran's right ankle disability, including degenerative changes, is related to any disease, injury or event during his active duty service.  In answering this question, the examiner must address the service treatment records documenting treatment for his ankle in 1986 and 1988 and indicate whether this was the possible onset of, or precursor to, any current right ankle disability.  The examiner should also acknowledge and discuss any of the Veteran's statements asserting continuity of right ankle problems since service.  

b) The examiner should additionally address whether it is at least as likely as not that such disability is proximately due, to the result of, or aggravated by (beyond the natural progression of the disease) his service-connected connected right fifth toe fracture, hallux valgus and/or bunionectomy scars. 

3.  The RO must notify the Veteran that it is his responsibility to report for the examination scheduled, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2017).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained and associated with the evidence of record that shows that notice scheduling the examination was sent to his last known address.  Documentation must also be obtained and associated with the evidence of record demonstrating any notice that was sent was returned as undeliverable.
 
4.  The examination report must be reviewed to ensure it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures.

If upon completion of the above action the claims remain denied, the case should be returned to the Board after compliance with appellate procedures.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all issues that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).


_________________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




